--------------------------------------------------------------------------------

 
Exhibit 10.3

 
5¾% Convertible Perpetual Preferred Stock
Securities Purchase Agreement
 
McMoRan Exploration Co.
1615 Poydras Street
New Orleans, Louisiana 70112
 
Ladies and Gentlemen:
 
The undersigned investor (the “Investor”) hereby confirms its agreement with you
as follows:
 
1.           This Securities Purchase Agreement (this “Agreement”) is made as of
September 16, 2010 between McMoRan Exploration Co., a Delaware corporation (the
“Company”), and the Investor listed on the signature pages hereto.
 
2.           The Company is proposing to issue and sell to certain investors
(the “Offering”) up to $200 million aggregate liquidation preference of its 5¾%
Convertible Perpetual Preferred Stock (the “Securities”), which are convertible
into shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”). The Securities are being offered to qualified institutional
buyers (“QIBs”) within the meaning of Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”) pursuant to a private placement
exemption from registration under the Securities Act.
 
3.           The Securities shall have the terms set forth in the final
documentation therefor, as prepared by the Company, which shall include a
Certificate of Designations to be filed in the state of Delaware.  The material
terms of the Securities are described in the summary term sheet relating to the
offering of the Securities dated September 15, 2010 (the “Term Sheet”) attached
hereto as Annex B.  Capitalized terms used herein and not otherwise defined are
used herein as defined in the Term Sheet.
 
4.           The Company and the Investor agree that, upon the terms and subject
to the conditions set forth herein, the Investor will purchase from the Company
and the Company will issue and sell to the Investor the aggregate liquidation
preference of Securities set forth below on the Investor’s signature page for
the aggregate purchase price set forth below on such Investor’s signature
page.  The Securities shall be purchased pursuant to the Terms and Conditions
for Purchase of Securities attached hereto as Annex A and incorporated herein by
reference as if fully set forth herein.  The Securities purchased by the
Investor will be delivered by electronic book-entry through the facilities of
The Depository Trust Company (“DTC”), to an account specified by the Investor
set forth below at the Closing (as defined in Annex B).
 

                                                                        
 
1

--------------------------------------------------------------------------------

 

Aggregate Principal Amount of Securities the Investor Agrees to Purchase and
Aggregate Purchase Price of such Securities:  $                           
 


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 


 
AGREED AND ACCEPTED:
Name of Investor:
_________________________________
   
McMoRan Exploration Co.
a Delaware corporation
 
 
 
By: ______________________                                                               
Name:
Title:
 
 
 
 
 
By:  _____________________________                                                              
Print Name: _______________________         
Title: ____________________________
Address: _________________________    
________________________________
Tax ID No.:  _______________________        
Settlement Contact Name: _____________                                  
Telephone: ________________________      
Email Address: _____________________              
 
Wire instructions to wire funds to the Investor, in the event the Escrow Agent
is required to return the funds of the Investor held in escrow.
_________________________________
_________________________________
_________________________________
 
Name in which electronic book-entry should be made (if different):
 
DTC Account: ______________________
DTC Internal Account: ________________                          
 



 

                                                                     
 
2

--------------------------------------------------------------------------------

 

If you are a Registered Investment Company, please provide information relating
to your Custodial Agent.
 


 

 
 
Name of Custodial Agent:
Address:  ______________________                                                             
______________________________
Tax ID No.:  _____________________              
Settlement Contact Name: __________                                       
Telephone: _____________________              
Email Address: __________________                     
 
Wire instructions to wire funds to the Custodial Agent, in the event the Escrow
Agent is required to return the funds of the Investor held in escrow.
_______________________________
_______________________________
_______________________________
 
Name in which electronic book-entry should be made (if different):
 
DTC Account: ____________________
DTC Internal Account: ______________                               
 

 
 
 

                                                                         
 
3

--------------------------------------------------------------------------------

 

ANNEX A TO THE SECURITIES PURCHASE AGREEMENT
 
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
 
1.      Authorization and Sale of Securities.  The Company is proposing to sell
up to $200 million aggregate liquidation preference of the Securities.  The
Company reserves the right to increase or decrease this amount.
 
2.      Agreement to Sell and Purchase the Securities.
 
 
2.1
Upon the terms and subject to the conditions hereinafter set forth, at the
Closing (as defined in Section 3), the Company will sell to the Investor, and
the Investor will purchase from the Company, the aggregate liquidation
preference of Securities set forth on such Investor’s signature page hereto at
the purchase price set forth on such signature page.

 
 
2.2
The Company intends to enter into agreements with certain other investors (the
“Other Investors”) and expects to complete sales of Securities to them.  Any
agreements entered into with Other Investors will have terms no more favorable
than the terms offered to the Investors in this Securities Purchase
Agreement.  (The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors,” and this Agreement and the
securities purchase agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Securities Purchase Agreements.”)

 
 
2.3
The term “fundamental change” as referred to in the Term Sheet shall have the
meaning ascribed to such term in the Company’s Prospectus Supplement dated
October 5, 2007, relating to its 8% convertible perpetual preferred stock, and
any changes to the conversion rate of the Securities due to a fundamental change
shall occur in a manner substantially similar to that set forth in the
aforementioned Prospectus Supplement varied to take into account current Common
Stock market prices.

 
3.      Closings and Delivery of Securities and Funds.
 
 
3.1
The completion of the purchase and sale of the Securities (the “Closing”) shall
occur, subject to the terms and conditions set forth in this Agreement, on the
date of completion (the “Closing Date”) of the acquisition of oil and gas
properties from Plains Exploration & Production Company (the “Acquisition”) and
the Company raising capital in an aggregate amount (prior to fees or expenses)
of $500 million from Freeport-McMoRan Copper & Gold Inc. (the “Required
Financing”), but in no event later than March 31, 2011 as set forth in Section
3.2 below.  Closing shall occur at the offices of the Company’s counsel.  At the
Closing, (i) the Company shall cause delivery to the Investor of the Securities
to the DTC account specified by such Investor and (ii) the aggregate purchase
price for the Securities shall be delivered by or on behalf of the Investor to
the Company pursuant to the terms of the Escrow Agreement (as defined in Section
3.2 below).

 
 
A-1

--------------------------------------------------------------------------------

 
 
 
3.2
Payment by an Investor for the Securities shall be made by wire transfer of
immediately available funds on or prior to September 22, 2010 to U.S. Bank
National Association (the “Escrow Agent”) to the account specified below, to be
placed in escrow pursuant to the terms of the Escrow Agreement between the
Company and the Escrow Agent (the “Escrow Agreement”).  Any amounts held in
escrow may only be invested in prime money market funds, US Government money
market funds, or US Treasury money market funds with credit ratings of AAA or
higher, or short term deposits with the Escrow Agent as directed by the Company.

 
 
If the conditions to the Closing set forth in this Agreement and the Escrow
Agreement have been satisfied, then on the Closing Date, the Escrow Agent shall
(x) release from the Account (as defined in the Escrow Agreement) the aggregate
purchase price for the Securities to be issued pursuant to the Securities
Purchase Agreements to the Company, as payment for the Securities, and the
Company shall issue to the Escrow Agent, for delivery to each Investor in the
manner set forth in the Securities Purchase Agreements, the Securities purchased
by such Investor and (y) upon such delivery, the Company shall pay to the Escrow
Agent a commitment fee equal to 2% per annum (calculated on a 30/360 basis) on
the aggregate purchase price held by the Escrow Agent from each Investor for the
period from, and including, the date of payment of such purchase price by the
Investor to, but excluding, the date of payment of such fee by the Company, less
the amount of interest earned on the funds from such Investor held in the
Account during such period, at which time the Escrow Agent shall promptly pay
such fee and interest to such Investor.

 
 
If (i) the Acquisition and the Required Financing are not consummated on or
prior to March 31, 2011, (ii) the conditions to closing as set forth in this
Agreement and the Escrow Agreement are not otherwise satisfied by March 31,
2011, or (iii) the Company provides notice that the Acquisition or Required
Financing will not be consummated, then, in any such case: (A) the Escrow Agent
will promptly return to each Investor the aggregate purchase price for the
Securities, (B) the Offering shall be terminated without the issuance of the
Securities and the Company shall promptly pay to the Escrow Agent a commitment
fee equal to 4% per annum (calculated on a 30/360 basis) on the aggregate
purchase price held by the Escrow Agent from each Investor for the period from,
and including, the date of payment of such purchase price by the Investor to,
but excluding, the date the Offering is terminated, less the amount of interest
earned on the funds from such Investor held in the Account during such period,
at which time the Escrow Agent shall promptly pay such fee and interest to such
Investor.

 
 
U.S. Bank National Association is acting only as an escrow agent in connection
with the offering of Securities described herein, and has not endorsed,
recommended or guaranteed the purchase, value or repayment of such Securities.

 
 
A-2

--------------------------------------------------------------------------------

 

 
 
3.3
The Company’s obligation to issue and sell the Securities to any Investor shall
be subject to the following conditions, of which clause (b) may be waived by the
Company:

 
(a) the Acquisition and the Required Financing is consummated on or prior to
March 31, 2011;
 
(b) the accuracy of the representations and warranties made by the Investors and
the fulfillment of those undertakings of the Investors to be fulfilled prior to
the Closing;
 
(c) the accuracy of the representations and warranties made by the Company and
the fulfillment of those undertakings of the Company to be fulfilled prior to
the Closing; and
 
(d) the Investor shall have received a registration rights agreement (the
“Registration Rights Agreement”), including customary representations,
warranties, covenants, black-outs and expense and indemnification provisions and
the form of which shall be consistent with the description thereof contained in
the Term Sheet, relating to the resale of the Securities and any Common Stock
issuable upon conversion of the Securities executed by the Company.
 
 
3.4
The Investor shall remit by wire transfer the amount of funds equal to the
aggregate purchase price for the Securities being purchased by such Investor to
the account designated in writing by the Company no later than September 20,
2010, pursuant to the terms of the Escrow Agreement relating to the offering of
the Securities.

 
 
3.5
Promptly after the execution of this Agreement by the Investor and the Company,
the Investor shall direct the broker-dealer at which the account or accounts to
be credited with the Securities are maintained, which broker-dealer shall be a
DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”) to credit,
or cause to be credited, such account or accounts with the Securities by means
of an electronic book-entry delivery.  Such DWAC shall indicate the settlement
date for the deposit of the Securities, which date shall be provided to the
Investor by the Placement Agent. Simultaneously with the delivery to the Company
by the Escrow Agent of the funds held in escrow pursuant to Section 3.2 above,
the Company shall credit, or cause to be credited, the Investor’s account or
accounts with the Securities pursuant to the information contained in the DWAC.

 
4.      Representations, Warranties and Covenants of the Company.
 
The Company hereby represents and warrants to, and covenants with, the Investor
that:
 
 
4.1
The Company has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement.

 
 
A-3

--------------------------------------------------------------------------------

 
 
 
4.2
The Company has all requisite corporate power and authority to issue and sell
the Securities.  The Securities have been duly authorized by the Company, and
when issued and delivered against payment therefor, will be validly issued and
fully paid; and the Securities will conform to the descriptions thereof in the
Term Sheet.

 
         4.3
 The entry into and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of Company,
(ii) conflict with, or constitute a default under, or give to others any rights
of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument to which the Company is party, or (iii) result in the
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Company, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Company to
perform its obligations hereunder.

 
 
4.4
The Company’s (i) annual report on Form 10-K for the fiscal year ended December
31, 2009 filed with the Securities and Exchange Commission (the “SEC”) on March
12, 2010, (ii) quarterly reports on Form 10-Q for the fiscal quarters ended
March 31, 2010 and June 30, 2010 filed with the SEC on May 10, 2010 and August
9, 2010, respectively, (iii) proxy statement for the Company’s 2010 Annual
Meeting of Stockholders filed with the SEC on March 25, 2010, (iv) current
reports on Form 8-K filed or furnished with the SEC on March 17, 2010, April 19,
2010, May 4, 2010, June 10, 2010, July 1, 2010, July 8, 2010, July 19, 2010 and
August 3, 2010 and all subsequent current reports that have been filed or
furnished with the SEC, and any amendment or supplement thereto (collectively,
the “Exchange Act Filings”) each as of its date and taken as a whole, as of the
date of this Agreement and as of the Closing Date, did not and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 
 
4.5
No securities of the same class (within the meaning of Rule 144A(d)(3) under the
Securities Act) as the Securities are listed on any national securities exchange
registered under Section 6 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or quoted in a U.S. automated interdealer quotation system.

 
5.      Representations, Warranties and Covenants of the Investor.
 
The Investor hereby represents and warrants to, and covenants with, the Company
and the Placement Agent that:
 
 
5.1
(1)  The Investor is (a) a QIB as defined in Rule 144A under the Securities Act,
(b) aware that the sale to it is being made in reliance on a private placement

 
 
A-4

--------------------------------------------------------------------------------

 
exemption from registration under the Securities Act and (c) acquiring the
Securities for its own account or for the account of a QIB.
 
 
(2)  The Investor understands and agrees on behalf of itself and on behalf of
any investor account for which it is purchasing the Securities that (a) the
Securities and the Common Stock issuable upon conversion of the Securities have
not been registered with the SEC under the Securities Act or under the
securities laws of any jurisdiction, are being offered pursuant to the exemption
from registration under the Securities Act provided by Section 4(2) of the
Securities Act, the Securities are being offered and sold only to QIBs (as
defined in Rule 144A under the Securities Act) and holders may not resell or
otherwise transfer any of the Securities or shares of the Common Stock issuable
upon conversion thereof prior to the date that is the later of (i) the date that
is one year after the last date of original issuance of the Securities or such
shorter period of time as permitted by Rule 144 or any successor provision
thereto or (ii) such later date, if any, as may be required by applicable law,
except: (A) to the Company or one of its subsidiaries; (B) under a registration
statement that has been declared effective under the Securities Act; (C) to a
person the holder reasonably believes is a QIB that is purchasing for its own
account or for the account of another QIB and to whom notice is given that the
transfer is being made in reliance on Rule 144A, all in compliance with Rule
144A (if available); or (D) pursuant to the exemption from registration provided
by Rule 144 (if available) or any other available exemption from the
registration requirements of the Securities Act and (b) the Investor will, and
each subsequent holder is required to, notify any subsequent purchaser of the
Securities or Common Stock issuable upon conversion thereof of the resale
restrictions referred to in (a) above and will provide the Company and the
Company’s transfer agent such certificates and other information as they may
reasonably require to confirm that the transfer by it complies with the
foregoing restrictions, if applicable.

 
 
(3) The Investor understands that the Securities and Common Stock issued upon
conversion of the Securities will, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144, bear a legend substantially to the following effect:

 
 
THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE SECURITIES ACT), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5
OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 
 
THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE COMPANY OR ONE OF ITS SUBSIDIARIES, (II) UNDER A

 
 
 
A-5

--------------------------------------------------------------------------------

 
 
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (III) TO A PERSON THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) THAT IS
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) AND TO
WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
ALL IN COMPLIANCE WITH RULE 144A (IF AVAILABLE), OR (IV) PURSUANT TO THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 (IF AVAILABLE) OR ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE AND WILL PROVIDE THE COMPANY
AND THE COMPANY’S TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS THEY
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER BY IT COMPLIES WITH THE
FOREGOING RESTRICTIONS, IF APPLICABLE.
 
 
(4)  The Investor:

 
(a) is able to fend for itself in the transactions contemplated by the Term
Sheet;
 
(b)  has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Securities; and
 
(c)  has the ability to bear the economic risks of its prospective investment in
the Securities and can afford the complete loss of such investment.
 
 
(5)  The Investor has received a copy of the Term Sheet and acknowledges that
(a) it has conducted its own investigation of the Company and the terms of the
Securities and, in conducting its examination, it has not relied on any
Placement Agent or on any statements or other information provided by any
Placement Agent concerning the Company or the terms of this offering, (b) it has
had access to, and has had an adequate opportunity to review, all information
the Company has filed with and furnished to the SEC, including the information
set forth in the Exchange Act Filings and such financial and other information
as it deems necessary to make its decision to purchase the Securities, and (c)
it has been offered the opportunity to ask questions of the Company and received
answers thereto, as it deemed necessary in connection with the decision to
purchase the Securities.

 
 
(6)  The Investor understands that the Company, each Placement Agent and others
will rely upon the truth and accuracy of the foregoing representations,

 
 
 
A-6

--------------------------------------------------------------------------------

 
acknowledgements and agreements and agrees that if any of the representations
and acknowledgements deemed to have been made by it by its purchase of the
Securities are no longer accurate, the Investor shall promptly notify the
Company and the Placement Agent. If the Investor is acquiring the Securities as
a fiduciary or agent for one or more investor accounts, it represents that it
has sole investment discretion with respect to each such account and it has full
power to make the foregoing representations, acknowledgements and agreements on
behalf of such account.
 
 
5.2
The Investor acknowledges that the Placement Agent and their respective
directors, officers, employees, representatives and controlling persons have no
responsibility for making any independent investigation of the information
contained in the Term Sheet or the Company’s Exchange Act Filings and make no
representation or warranty to the Investor, express or implied, with respect to
the Company or the Securities or the accuracy, completeness or adequacy of the
Term Sheet, the Company’s Exchange Act Filings or any other publicly available
information, nor shall any of the foregoing persons be liable for any loss or
damages of any kind resulting from the use of the information contained therein
or otherwise supplied to the Investor.

 
 
5.3
The Investor acknowledges that the Company’s Common Stock is listed on The New
York Stock Exchange and the Company is required to file reports containing
certain business and financial information with the SEC pursuant to the
reporting requirements of the Exchange Act, and that it is able to obtain copies
of such reports.

 
 
5.4
The Investor acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Securities, or possession or distribution
of offering materials in connection with the issuance of the Securities
(including any filing of a registration statement), in any jurisdiction outside
the United States where action for that purpose is required.  Each Investor
outside the United States will comply with all applicable laws and regulations
in each foreign jurisdiction in which it purchases, offers, sells or delivers
Securities or has in its possession or distributes any offering material, in all
cases at its own expense.

 
 
5.5
The Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and this Agreement constitutes a valid, binding and enforceable
obligation of the Investor, except as the enforceability of the Agreement may be
subject to or limited by bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws relating to or affecting the rights of
creditors generally.

 
 
5.6
The entry into and performance of this Agreement by the Investor and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of Investor,
(ii) conflict with, or constitute a default under, or give to others any

 
 
A-7

--------------------------------------------------------------------------------

 
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument to which the Investor is party, or (iii) result in the
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Investor, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.
 
 
5.7
The Investor understands that nothing in the Term Sheet, this Agreement,
information the Company has filed with and furnished to the SEC or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice.  The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Securities and has made its own assessment and has satisfied itself concerning
the relevant tax and other economic considerations relevant to its investment in
the Securities.

 
 
5.8 Each Investor in a Member State of the European Economic Area (the “EEA”)
which has implemented Directive 2003/71/EC (the “Prospectus Directive”) (each, a
“Relevant Member State”) represents, warrants and agrees that the Investor:

 
(a) is a qualified investor within the meaning of the law in that Relevant
Member State implementing Article 2(1)(e) of the Prospectus Directive; and
 
(b) in the case of any Securities acquired by the Investor as a financial
intermediary, as that term is used in Article 3(2) of the Prospectus Directive,
(i) the Securities acquired by the Investor in the offering have not been
acquired on behalf of, nor have they been acquired with a view to their offer or
resale to, persons in any Relevant Member State other than “qualified investors”
as defined in the Prospectus Directive, or in circumstances in which the prior
consent of the representatives has been given to the offer or resale; or (ii)
where Securities have been acquired by it on behalf of persons in any Relevant
Member State other than qualified investors, the offer of those Securities to it
is not treated under the Prospectus Directive as having been made to such
persons.
 
For the purposes of Section 5.8, the expression an “offer to the public” in
relation to any Securities in any Relevant Member State means the communication
in any form and by any means of sufficient information on the terms of the offer
and any Securities to be offered so as to enable an investor to decide to
purchase any Securities, as the same may be varied in that Relevant Member State
by any measure implementing the Prospectus Directive in that Relevant Member
State.
 
6.      Survival of Representations, Warranties and Agreements.  Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall
 
 
A-8

--------------------------------------------------------------------------------

 
 
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor.
 
7.      Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the domestic
United States, by first-class registered or certified mail, or nationally
recognized overnight express courier, postage prepaid, or by facsimile, or (B)
otherwise by International Federal Express or facsimile, and shall be deemed
given (i) if delivered by first-class registered or certified mail, three
business days after so mailed, (ii) if delivered by a nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express, two business days after so mailed and (iv) if
delivered by facsimile, upon electronic confirmation of receipt and shall be
delivered as addressed as follows:
 
 
(a)
if to the Company, to:

 
McMoRan Exploration Co.

 
1615 Poydras Street

 
New Orleans, Louisiana  70112

 
Attention: General Counsel

 
Telecopy No.: 504.585.3513

 
 
(b)
if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 
8.      Changes.  Except as contemplated herein, this Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor; provided that if such modification or amendment would
affect the rights of the Placement Agent under this Agreement, such instrument
shall not be effective unless also signed by the Placement Agent.
 
9.      Headings.  The headings of the various sections of this Agreement have
been inserted for convenience or reference only and shall not be deemed to be
part of this Agreement.
 
10.      Severability.  In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
11.      Applicable Law.  This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement, will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.
 
12.  Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.


 

 


 
A-9

--------------------------------------------------------------------------------

 

ANNEX B TO THE SECURITIES PURCHASE AGREEMENT
 
TERM SHEET
 
September 15, 2010
 
MMR 5¾% Convertible Perpetual Preferred Stock


Size:
$200 million



Issuer:                                   McMoRan Exploration Co. (MMR)


Initial Offering
 

Price:
$1,000 per share



Dividends:
Cumulative annual dividends accrue at 5¾% of the liquidation preference, payable
quarterly



Redemption:
MMR may not redeem any shares of convertible perpetual preferred stock before
[_____], 201[_] (3 years after date of issuance).  On or after [_____], 201[_]
(3 years after date of issuance) but on or before (10 years after date of
issuance), MMR may redeem some or all of the convertible perpetual preferred
stock at a redemption price equal to 100% of the liquidation preference, plus
accumulated but unpaid dividends to the redemption date, but only if the closing
sale price of the MMR common stock for 20 trading days within a period of 30
consecutive trading days ending on the trading day before the date MMR gives the
redemption notice exceeds 130% of the conversion price of the convertible
perpetual preferred stock.



 
MMR may also redeem the convertible perpetual preferred stock at any time after
[_____], 202[_] (10 years after date of issuance) at a redemption price equal to
100% of the liquidation preference, plus accumulated but unpaid dividends to the
redemption date.



Conversion:
The convertible perpetual preferred stock is convertible, at the option of the
holder, at any time into shares of MMR common stock at a conversion rate of 62.5
shares of MMR common stock per $1,000 liquidation preference of convertible
perpetual preferred stock, which is equal to an initial conversion price of
$16.00 per share.





 
B-1

--------------------------------------------------------------------------------

 




 Fundamental
 

Changes:
If holders of shares of the convertible perpetual preferred stock elect to
convert their shares in connection with a fundamental change that occurs on or
prior to [_____], 202[_] (10 years after date of issuance), MMR will increase
the conversion rate for shares of convertible perpetual preferred stock
surrendered for conversion by a number of additional shares determined based on
the stock price at the time of such fundamental change and the effective date of
such fundamental change.



 Anti-dilution
 

Adjustments:
The formula for determining the conversion rate and the number of shares of
common stock to be delivered upon conversion may be adjusted in the event of,
among other things, (1) dividends or distributions of shares of common stock,
(2) certain distributions of common stock rights or warrants to purchase common
stock, (3) subdivisions or combinations of common stock, (4) certain
distributions of capital stock, securities, cash or other assets, or spin-offs,
(5) distributions of cash and (6) certain self-tender or exchange offers for
common stock.



Voting Rights:
Holders of convertible perpetual preferred stock will not have any voting rights
except as set forth below, as specifically provided for in MMR’s amended and
restated certificate of incorporation or as otherwise from time to time required
by law. Whenever (1) dividends on the convertible perpetual preferred stock or
any other class or series of stock ranking on parity with the convertible
perpetual preferred stock with respect to the payment of dividends are in
arrears for dividend periods, whether or not consecutive, containing in the
aggregate a number of days equivalent to six calendar quarters, or (2) MMR fails
to pay the redemption price on the date shares of convertible perpetual
preferred stock are called for redemption, the holders of convertible perpetual
preferred stock (voting separately as a class with all other series of preferred
stock upon which like voting rights have been conferred and are exercisable)
will be entitled to vote for the election of two of the authorized number of
MMR’s directors at the next annual meeting of stockholders and at each
subsequent meeting until all dividends accumulated or the redemption price on
the convertible perpetual preferred stock have been fully paid or set apart for
payment. The term of office of all directors elected by the holders of
convertible perpetual preferred stock will terminate immediately upon the
termination of the rights of the holder of convertible perpetual preferred stock
to vote for directors. Holders of shares of convertible perpetual preferred
stock will have one vote for each share of convertible perpetual preferred stock
held.

 
 
 
B-2

--------------------------------------------------------------------------------

 

 
 
So long as any shares of convertible perpetual preferred stock remain
outstanding, MMR will not, without the consent of the holders of at least
two-thirds of the shares of convertible perpetual preferred stock outstanding at
the time, voting separately as a class with all other series of convertible
perpetual preferred stock upon which like voting rights have been conferred and
are exercisable, issue or increase the authorized amount of any class or series
of stock ranking senior to the outstanding convertible perpetual preferred stock
as to dividends or upon liquidation. In addition, MMR will not amend, alter or
repeal provisions of its amended and restated certificate of incorporation or of
the resolutions contained in the certificate of designations, whether by merger,
consolidation or otherwise, so as to amend, alter or affect any power,
preference or special right of the outstanding convertible perpetual preferred
stock or the holders thereof without the affirmative vote of not less than
two-thirds of the issued and outstanding convertible perpetual preferred stock;
provided, however, that any increase in the amount of the authorized common
stock or authorized preferred stock or the creation and issuance of other series
of common stock or preferred stock ranking on parity with or junior to the
convertible perpetual preferred stock as to dividends or upon liquidation will
not be deemed to materially and adversely affect such powers, preference or
special rights.



Liquidation
 

Preference:
$1,000 per share, plus accumulated and unpaid dividends



Ranking:
The convertible perpetual preferred stock will rank with respect to dividend
rights and rights upon MMR’s liquidation, winding-up or dissolution:



·  
senior to all MMR common stock and to all of MMR’s other capital stock issued in
the future unless the terms of that stock expressly provide that it ranks senior
to, or on a parity with, the convertible perpetual preferred stock;



·  
on a parity with any of MMR’s capital stock issued in the future the terms of
which expressly provide that it will rank on a parity with the convertible
perpetual preferred stock;



·  
junior to all of MMR’s capital stock issued in the future the terms of which
expressly provide that such stock will rank senior to the convertible perpetual
preferred stock; and



·  
junior to all of MMR’s existing and future debt obligations.



 
B-3

--------------------------------------------------------------------------------

 
In addition, the convertible perpetual preferred stock, with respect to dividend
rights or rights upon MMR’s liquidation, winding-up or dissolution, will be
structurally subordinated to existing and future indebtedness of MMR’s
subsidiaries.


Escrow:
The purchase price for the sale of the convertible perpetual preferred stock
will be placed in escrow pending completion of the acquisition of oil and gas
properties from Plains Exploration & Production Company (the “Acquisition” ) and
MMR’s raising additional capital in an amount of $500 million from
Freeport-McMoRan Copper & Gold Inc. (the “Additional Financing”).  Any amounts
held in escrow may be invested in certain specific investments as directed by
MMR.  The release of the purchase price for the sale of the convertible
perpetual preferred stock from the escrow account to MMR as payment for the
convertible perpetual preferred stock, and issuance thereof, is conditioned upon
the concurrent completion of the Acquisition and the Additional Financing. If
(i) the Acquisition and the Additional Financing are not consummated on or prior
to March 31, 2011, or (ii) MMR provides notice that the Acquisition or
Additional Financing will not be consummated, then, in any such case, the escrow
agent will promptly return holders’ funds to them, with  a commitment fee in an
amount equal to 4% per annum in respect of the time period during which holders’
funds were held in escrow, which will be funded by a combination of MMR’s
separate payment and interest earned on the funds while held and invested in
escrow, and MMR will not issue the convertible perpetual preferred stock.  If
the conditions to closing specified above are satisfied, then (x) the escrow
agent will release holders’ funds to MMR concurrently upon MMR’s issuance of the
convertible perpetual preferred stock to the holders that placed funds in
escrow, (y) MMR will pay to the holders a commitment fee in an amount equal to
2% per annum in respect of the time period during which holders’ funds were held
in escrow, which will be funded by a combination of MMR’s separate payment and
interest earned on the funds while held and invested in escrow, and (z)
dividends on the convertible perpetual preferred stock will accrue at the rate
specified opposite “Dividends” above from the date on which the convertible
perpetual preferred stock was originally issued.



Registration Rights:
MMR will enter into a registration rights agreement for the benefit of the
holders of the convertible perpetual preferred stock, pursuant to which it will
agree to file a shelf registration statement under the Securities Act of 1933,
as amended (the “Securities Act”), relating to the resale of the convertible
perpetual preferred stock and the

 
 
 
B-4

--------------------------------------------------------------------------------

 

shares of common stock issuable upon conversion thereof.  MMR will use its
commercially reasonable efforts (i) to cause such shelf registration statement
to become effective no later than 30 days after the date of original issuance of
the convertible perpetual preferred stock, and (ii) to keep it effective until
such date that all of the convertible perpetual preferred stock and the MMR
common stock issuable upon conversion thereof cease to be outstanding or have
either been (x) sold or otherwise transferred pursuant to an effective
registration statement or (y) sold pursuant to Rule 144 under circumstances in
which any legend borne by the convertible perpetual preferred stock or common
stock relating to restrictions on transferability thereof is removed or such
convertible perpetual preferred stock or common stock are eligible to be sold by
the holders thereof (other than MMR’s affiliates) without restriction pursuant
to the volume limitations of Rule 144 under the Securities Act or any successor
rules thereto or otherwise.
 
Transfer Restrictions:
The shares of convertible perpetual preferred stock and the common stock
issuable upon conversion thereof have not been registered under the Securities
Act or any state securities laws. The convertible perpetual preferred stock is
being offered and sold only to qualified institutional buyers (as defined in
Rule 144A under the Securities Act).  Holders may not resell or otherwise
transfer any shares of the convertible perpetual preferred stock or the shares
of MMR common stock issuable upon conversion thereof prior to the date that is
the later of (i) the date that is one year after the last date of original
issuance of the convertible perpetual preferred stock or such shorter period of
time as permitted by Rule 144 or any successor provision thereto or (ii) such
later date, if any, as may be required by applicable law, except: (a) to MMR or
one of its subsidiaries; (b) under a registration statement that has been
declared effective under the Securities Act; (c) to a person the holder
reasonably believes is a qualified institutional buyer that is purchasing for
its own account or for the account of another qualified institutional buyer and
to whom notice is given that the transfer is being made in reliance on Rule
144A, all in compliance with Rule 144A (if available); or (d) pursuant to the
exemption from registration provided by Rule 144 (if available) or any other
available exemption from the registration requirements of the Securities Act.



Form:
The convertible perpetual preferred stock will be issued in book-entry form and
represented by permanent global certificates deposited with, or on behalf of,
The Depository Trust Company (“DTC”) and registered in the name of a nominee of
DTC. Beneficial interests in any shares of the convertible perpetual



 
B-5

--------------------------------------------------------------------------------

 
 


preferred stock will be shown on, and transfers will be effected only through,
records maintained by DTC or its nominee and any such interest may not be
exchanged for certificated securities, except in limited circumstances.

 
 
B-6

--------------------------------------------------------------------------------

 
